MEMORANDUM OPINION
                                         No. 04-11-00224-CV

                              MICHELIN NORTH AMERICA, INC.,
                                        Appellant

                                                   v.

Adam ROCHA and Marisela Rocha, Each Individually and as Next Friends of Rubi Ann Rocha,
                     Minor; Maria Mason; and Benito Carrillo,
                                    Appellees

                    From the 365th Judicial District Court, Dimmit County, Texas
                              Trial Court No. 09-06-11001-DCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 7, 2011

SET ASIDE AND DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have fully

compromised and settled all issues in dispute. The motion is granted. See TEX. R. APP. P. 42.1(a).

All previous orders and judgments, both trial and appellate, are set aside and the cause is

dismissed. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes, 827 S.W.2d 859, 859

(Tex. 1992); Exxon Corp. v. Butler, 619 S.W.2d 399, 399 (Tex. 1981); Freeman v. Burrows, 141
                                                                                04-11-00224-CV


Tex. 318, 171 S.W.2d 863, 863-64 (1943). Costs of appeal are taxed against appellant. See TEX.

R. APP. P. 42.1(d).

                                                         PER CURIAM




                                             -2-